Citation Nr: 1102245	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-24 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial, compensable rating for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial, zero percent 
(noncompensable) rating for residuals of a right hand injury, 
effective October 3, 2004.  In April 2006, the Veteran filed a 
notice of disagreement (NOD) with the initial rating assigned.  
The RO issued a statement of the case (SOC) in June 2007; and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in August 2007.

In September 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

As the Veteran has perfected an appeal as to the initial rating 
assigned following an award of service connection, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
appeals from original awards from claims for increased ratings), 
which requires consideration of the evidence since the effective 
date of the grant of service connection.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is right handed.

3.  Pertinent evidence since the October 3, 2004 effective date 
of the grant of service connection supports a finding that the 
Veteran has had favorable ankylosis of his right long, ring, and 
little finger, but unfavorable ankylosis, limitation of motion of 
other digits, interference with overall function of the hand, or 
symptomatic or otherwise disabling scarring has not been shown.


CONCLUSION OF LAW

Resolving all reasonable doubt the Veteran's favor, the criteria 
for an initial 20 percent, but no higher, rating for residuals of 
a right hand injury are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.20, 4.27, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5216-
5230 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2005 pre-rating letter provided notice to 
the Veteran explaining what information and evidence was needed 
to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  After the 
award of service connection, and the Veteran's disagreement with 
the initial rating assigned, the June 2007 SOC set forth the 
criteria for ratings for disabilities of the hand and fingers 
(which suffices, in part, for Dingess/Hartman).

The Board notes that in a December 2010 post-rating letter, the 
RO provided the Veteran with general information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  However, the timing of this 
notice-after the last adjudication of the claim-is not shown to 
prejudice the Veteran.  As a disability rating and effective date 
have already been assigned, there is no possibility of prejudice 
to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records and 
the report of an April 2007 VA-contract examination.  Also of 
record and considered in connection with the claim is the 
transcript of the September 2010 Board hearing, along with 
various written statements provided by the Veteran, and by his 
representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record in connection with this claim is warranted.  
The Board notes that, during his hearing, the Veteran requested a 
new examination because his hand "might get worse" in the 
future; however, actual worsening of the disability since the 
April 2007 VA-contract examination has neither been alleged nor 
shown, and a review of that examination report along with other 
pertinent evidence of indicates that the medical evidence of 
record provides an basis upon which to consider the current claim 
for higher rating.  Hence, further examination or other medical 
development of the claim is unnecessary.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through notices of the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
the claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development required 
to create any additional evidence to be considered in connection 
with the claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the claim on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence to consider the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

In this case, the RO assigned a noncompensable rating for the 
Veteran's residuals of a right hand injury, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5216, which indicates an unlisted 
orthopedic disorder (Diagnostic Code 5299) rated, by analogy, 
under the criteria for unfavorable ankylosis of five digits of 
one hand (Diagnostic Code 5216).  See 38 C.F.R. §§ 4.20, 4.27.  
The rating schedule authorizes the assignment of a 0 percent 
(noncompensable) rating in every instance in which the rating 
schedule does not provide for such a rating and the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.


The diagnostic codes pertaining to ankylosis or limitation of 
motion of single or multiple digits of the hand are found in 38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  For rating 
purposes, the Veteran is right handed; thus, his residuals of a 
right hand injury affect his major extremity.

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 
provides, in relevant part, that:

(1) For the long, ring, and little fingers (digits III, IV, and 
V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist dorsiflexed 20 
to 30 degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the thumb (digit 
I) abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal joint has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand."

(2) When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents the 
overall disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher level 
of evaluation when the level of disability is equally balanced 
between one level and the next higher level.  Id.

(3) Evaluation of ankylosis of the index, long, ring, and little 
fingers: 

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  
      
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis. 

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
two inches (5.1 cm.) or less between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis. 

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluation.  Id.

Unfavorable ankylosis of multiple digits is evaluated under 
Diagnostic Codes 5216 through 5219.  A 60 percent rating is 
warranted for unfavorable ankylosis of five digits of one hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5216.  A 60 percent rating is 
also warranted for the thumb and any three fingers of one hand, 
and a 50 percent rating is assigned for unfavorable ankylosis of 
the index, long, right, and little fingers of one hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5217.  A 50 percent rating is 
also assigned for unfavorable ankylosis of the thumb and any two 
fingers on one hand, and a 40 percent rating is warranted for 
unfavorable ankylosis of the index, long, and ring; index, long, 
and little; or index, ring, and little fingers of one hand.  A 30 
percent rating is warranted for unfavorable ankylosis of the 
long, ring, and little fingers of one hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5218.  Unfavorable ankylosis of the thumb and any 
finger warrants a 40 percent rating, and unfavorable ankylosis of 
the index and long; index and ring; or index and little fingers 
warrants a 30 percent rating.  A 20 percent rating is assigned 
for unfavorable ankylosis of the long and ring; long and little; 
or ring and little fingers.  38 C.F.R. § 4.71a, Diagnostic Code 
5219.  Evaluation as amputation should also be considered under 
the diagnostic codes for unfavorable ankylosis.

Favorable ankylosis of multiple digits is evaluated under 
Diagnostic Codes 5220 through 5223.  Favorable ankylosis of five 
digits on one hand warrants a 50 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5220.  Favorable ankylosis of the thumb 
and any three fingers also warrants a 50 percent rating, but 
favorable ankylosis of the index finger, long, ring, and little 
fingers warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5221.  A 40 percent rating is also assigned for 
favorable ankylosis of the thumb and any two fingers.  A 30 
percent rating is assigned for favorable ankylosis of the index, 
long, and ring; index, long and little; or index, ring, and 
little fingers.  Favorable ankylosis of the long, ring, and 
little fingers warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5222.  A 30 percent rating is assigned for 
favorable ankylosis of the thumb and any finger, and a 20 percent 
rating is assigned for favorable ankylosis of the index and long; 
index and ring; or index and little fingers.  A 10 percent rating 
is warranted for the long and ring; long and little; or ring and 
little fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5223.

Ankylosis of individual digits is evaluated under Diagnostic 
Codes 5224 through 5227.  Unfavorable ankylosis of the thumb 
warrants a 20 percent rating, and favorable ankylosis of the 
thumb warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  Unfavorable or favorable ankylosis of the 
index finger or long finger warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5225, 5226.  Unfavorable 
ankylosis of the ring or little finger warrants a zero percent 
rating.  For rating ankylosis of individual digits, the rater is 
also instructed to consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with overall function of the hand.

Limitation of motion of the digits is rated under Diagnostic Code 
5228 for limitation of motion of the thumb and Diagnostic Code 
5229 for limitation of motion of the index and long finger.  
Diagnostic Code 5230 is applicable to limitation of motion of the 
ring or little finger, but does not provide for a compensable 
rating.

Under Diagnostic Code 5228, a 10 percent rating is warranted for 
limitation of motion of the thumb with a gap of one to two inches 
(2.5 to 5.1 centimeters) between the thumb pad and the finger, 
with the thumb attempting to oppose the fingers. In the instant 
case, there is no evidence of a gap of at least one inch between 
the thumb pad and the fingers when trying to oppose the fingers 
to warrant a 10 percent rating. 

Under Diagnostic Code 5229, for limitation of motion of the index 
or long finger, a 10 percent rating is warranted where there is a 
gap of one inch (2.5 centimeters) or more between the fingertip 
and the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by more 
than 30 degrees, whether it affects the minor or the major hand. 
There is no objective medical evidence of a gap one inch (2.5 
cm.) or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the applicable 
criteria, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for an initial 20 
percent, but no higher, rating for the Veteran's residuals of a 
right hand injury, are met.

The Veteran was afforded a VA-contract examination in April 2007.  
The Veteran complained of occasional pain with overuse of his 
right hand, described as aching and cramping.  The Veteran could 
function without medication.  The examining physician noted that 
the Veteran's occupation was affected predominantly by decreased 
endurance of the right hand.  Activities such as basketball or 
football were decreased by lack of endurance of the right hand.

On physical examination of the skin, the Veteran had a 10 
centimeter by 1 centimeter surgical repair scar over the right 
fifth digit.  The scar was level and elevated.  There was an 
absence of tenderness, disfigurement, ulceration, adherence, 
instability, inflammation of edema, and tissue loss.  There was 
no keloid or hypopigmentation.  There was hyperpigmentation and 
abnormal texture, both less than 6 square inches.  The Veteran 
also had a 6.5 centimeter by 0.3 centimeter scar on the right 
fourth finger, which was hyperpigmented only less than 6 square 
inches.  The Veteran had a 6.5 centimeter by 0.5 centimeter scar 
on the right third finger, also hyperpigmented only less than 6 
square inches.  The third and fifth distal interphalangeal joints 
were fused, and the fourth proximal interphalangeal joint was 
malaligned.  There was malunion involving the right fourth 
proximal interphalangeal joint and bone distal to that.

The Veteran had full range of motion of the right wrist, with 70 
degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees 
of radial deviation, and 45 degrees of ulnar deviation.  No loss 
of motion occurred after repetition of motion.  No ankylosis of 
the wrist was found.

The Veteran could tie his shoes, fasten buttons, and pick up and 
tear paper without difficulty.  The Veteran with a tight fist 
could approximate the transverse crease on the right index and 
long fingers, however, the ring finger took 1 centimeter and the 
little took 2 centimeters.  Measurement of the tip of the thumb 
to the tip of the index, long, ring, and little fingers was each 
0.  Between the thumb pad and the index finger was 0, long finger 
was 0, ring finger was 1, and little finger was 1.  Hand strength 
was normal bilaterally.

Range of motion testing of the thumb revealed normal findings, 
with 70 degrees of radial abduction, 70 degrees of palmar 
abduction, 60 degrees of metacarpophalangeal flexion, and 60 
degrees of interphalangeal flexion.  Repetitious range of motion 
testing reflected no loss of range of motion.  No fixed ankylosis 
of the thumb was found.

Range of motion testing of the index finger revealed normal 
findings with proximal interphalangeal flexion to 110 degrees, 
metacarpophalangeal joint flexion to 90 degrees, and distal 
interphalangeal joint flexion to 70 degrees.  Repetitious range 
of motion testing reflected no loss of range of motion.  No fixed 
ankylosis of the index finger was found.

Range of motion testing of the long finger revealed reduced range 
of motion, with proximal interphalangeal flexion to 110 degrees, 
metacarpophalangeal joint flexion to 90 degrees, and distal 
interphalangeal joint flexion to 0 degrees.  Repetitious range of 
motion testing reflected fatigue, weakness, and lack of 
endurance, with fatigue being the major functional impact.  
Favorable ankylosis of the long finger at the distal 
interphalangeal joint was found.

Range of motion testing of the ring finger revealed reduced range 
of motion, with proximal interphalangeal flexion to 110 degrees, 
metacarpophalangeal joint flexion to 80 degrees, and distal 
interphalangeal joint flexion to 35 degrees.  Repetitious range 
of motion testing reflected fatigue, weakness, and lack of 
endurance, with fatigue being the major functional impact.  Fixed 
ankylosis of the ring finger was found, with no indication as to 
whether ankylosis was favorable or unfavorable.

Range of motion testing of the little finger revealed reduced 
range of motion, with proximal interphalangeal flexion to 110 
degrees, metacarpophalangeal joint flexion to 80 degrees, and 
distal interphalangeal joint flexion to 0 degrees.  Repetitious 
range of motion testing reflected fatigue, weakness, and lack of 
endurance, with fatigue being the major functional impact but 
with no pain or incoordination.  Fixed, favorable ankylosis of 
the little finger was found at the distal interphalangeal joint.

The aforementioned medical evidence reflects that the Veteran had 
favorable ankylosis in his long and little fingers, as well as 
ankylosis (either unfavorable or favorable) in his ring finger.  
Given the objective findings of ankylosis with respect to the 
Veteran's right hand, and affording the Veteran the benefit of 
the doubt, the Board finds that a rating of 20 percent rating for 
favorable ankylosis of multiple digits under Diagnostic Code 
5222, is warranted.

The Board points out that the 20 percent rating  affords the 
Veteran the highest possible rating under the diagnostic code for 
rating disabilities of the hand.  If the Veteran's ankylosis of 
his ring finger was considered unfavorable, this would afford the 
Veteran a lower rating, by rating his remaining favorably 
ankylosed fingers under Diagnostic Code 5223 (as 10 percent 
disabling), and his unfavorable ankylosis of his ring finger 
under Diagnostic Code 5227 (as 0 percent disabling).

However, the Board finds that a rating in excess of 20 percent is 
not warranted at point since the effective date of the award of 
service connection.  The Veteran has not been shown to have 
limited motion or ankylosis of more than three fingers, and his 
ankylosis does not involve the thumb or index finger.  The 
Veteran also has not had any further limitation of motion after 
repetitive testing that would warrant a higher rating.

The Board also finds if the disability is evaluated as an 
amputation, an additional rating for resulting limitation of 
motion of other digits, or an additional rating for interference 
with overall function of the hand, is not warranted.  The 
Veteran's range of motion in any other fingers has not been 
limited, and the range of motion in his proximal interphalangeal 
and metacarpophalangeal joints has been all normal.  During his 
hearing, the Veteran testified that he had trouble making a fist 
and using tools for a long period of time, but the Veteran's 
interference with his overall function of the hand was very 
minimal, as on examination, he could tie his shoes, fasten 
buttons, and pick up and tear paper without difficulty.

The Veteran's right hand disability also involves surgical scars.  
Therefore, the Board has considered whether the Veteran is 
entitled to a separate rating for his scars.

Disabilities of the skin are addressed under 38 C.F.R. § 4.118 
(2010).  Scars, other than head, face, or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 square centimeters).  A deep 
scar is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 square centimeters) or greater.  A superficial 
scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may 
be assigned for scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent rating is assigned for scars 
which are superficial and painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  Scars may also be rated based on 
limitation of function of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  [Parenthetically, the Board notes that 
although the criteria for rating scars were recently amended, the 
revised criteria apply to claims filed on or after October 23, 
2008.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  Accordingly, 
these revisions do not apply in the present case.] 

Considering the evidence in light of the applicable criteria, the 
Board finds that a separate, compensable rating for any surgical 
scar of the right hand is not warranted.  Given the absence of 
any of the requisite clinical findings that would support 
assignment of a compensable rating under the diagnostic codes for 
rating scars,  the Board finds that a separate, compensable 
rating for any surgical scar is not appropriate here.  
Additionally, the Veteran already is compensated for limitation 
of motion under Diagnostic Codes 5222 and 5224, and another 
rating on this basis under Diagnostic Code 7805 is not warranted.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition).

Accordingly, the Board finds that a 20 percent, but no higher, 
rating for the Veteran's residuals of right hand injury is 
warranted from the October 3, 2004 effective date of the grant of 
service connection.   The Board has applied the benefit-of-the-
doubt in reaching the decision to award the initial 20 percent 
rating, but finds that the preponderance of the evidence is 
against assignment of any higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial 20 percent rating for residuals of a right hand 
injury, from October 3, 2004, is granted, subject to the legal 
authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


